Citation Nr: 1828318	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for low back pain.

3.  Entitlement to a compensable initial disability rating for right middle finger fracture.

4.  Entitlement to a compensable initial disability rating for left fifth finger fracture.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a left wrist disability and a psychiatric disability, denied increased ratings for the Veteran's service-connected finger and back disabilities, and denied entitlement to TDIU.  The New York RO currently has jurisdiction.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file. 

In April 2017, the RO granted service connection for generalized anxiety disorder with bipolar disorder and assigned a 50 rating, effective July 31, 2009.  Thus, this issue is no longer in appellate status.  

The Veteran appears to be requesting a Board hearing with respect to his claim for entitlement to a retroactive payment for his service-connected back disability.  See November 2017 VA Form 9 and March 2018 VA Form 27-0820.  In an April 2018 correspondence, the RO explained why the Veteran did not receive a payment for his service-connected back disability from 1995 until 2001.  As the Veteran has not initiated an appeal of this claim, it has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from April 11, 2018, to file a Notice of Disagreement to initiate an appeal of this claim.  

The issues of entitlement to service connection for a left wrist disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability has not been manifested by flexion limited to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The Veteran's right middle finger fracture is manifested by loss of range of motion, pain, and weakness.  There is no ankylosis, extension limited by more than 30 degrees, gap between the fingertip and the palm, or interference with overall function of the left hand.

3.  The Veteran's left fifth finger fracture is manifested by loss of range of motion, pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for low back pain have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for an initial compensable rating for right middle finger fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5229 (2017).

3.  The criteria for an initial compensable rating for left fifth finger fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify has been met.  By correspondence dated in August 2009, October 2009, and November 2012, VA advised the Veteran of the information and evidence needed to substantiate the increased rating claims.  

VA has also satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, private medical records, SSA records, lay statements, and testimony from the Veteran.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

In addition, the AOJ has substantially complied with the Board's April 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As directed by the April 2015 Remand, updated VA and private treatment records were obtained and the RO obtained additional VA opinions in June 2016 (with an April 2017 addendum).  These additional opinions are adequate upon which to adjudicate the claims.  Although passive range of motion was not specifically measured during either the September 2009, January 2010, or June 2016 VA examination, it is reasonable to assume that assisted (passive) range of motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.  § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  

Back
  
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Because the evidence shows no intervertebral disc syndrome (IVDS) for the entire initial rating period on appeal, the Board finds that the back disability is appropriately rated under the General Rating Formula rather than the Formula for Rating IVDS Based on Incapacitating Episodes.  See June 2016 VA Examination Reports (noting that the Veteran does not have IVDS of the thoracolumbar spine).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  Painful motion is considered limited motion at the point that pain actually sets in.  VAOPGCPREC 9-98.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A November 2008 VA treatment record notes normal lower extremity strength and sensation and a negative straight leg raise test.

SSA records contain a January 2009 internal medical examination, wherein the Veteran complained of difficulty sitting for long periods of time.  A straight leg raise test was positive at 45 degrees on the left.  There was full range of motion of the back.  Strength, motor, and sensory testing was normal.  

A February 2009 VA examination for compensation purposes shows that the Veteran complained of low back pain that radiated to his hips.  He denied any problems with activities of daily living.  He had no difficulty sitting, standing, or walking.  Flexion was to 60 degrees with pain, extension was to 10 degrees, and there was bilateral rotation to 30 degrees with pain.  The physician advised the Veteran not to lift any weights or undertake any pushing/pulling.

In September 2009, the Veteran submitted to a VA back examination.  He described flare-ups every night and stiffness every morning to the point where he was unable to get out of bed.  He reported only being able to walk 50 feet.  He could no longer work out at the gym, but was able to perform activities of daily living.  He did not use any assistive devices.  There was forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 10 degrees limited by pain, right lateral rotation to 30 degrees, and left lateral rotation to 10 degrees limited by pain.  Spasms were noted upon examination.  Sensory, strength, and reflex testing were essentially normal.  Straight leg raise testing was negative.  The examiner noted after repetitive use testing that extension and lateral rotation were limited to 10 degrees.  

During a January 2010 VA examination for compensation purposes, the Veteran reported being able to stand for only 10 minutes due to low back pain.

At the November 2014 Board hearing, the Veteran testified that he was only able to walk around the house and the grocery store, and he was unable to lift over 10 pounds. 

The Veteran submitted to another VA back examination in June 2016.  He reported flare-ups, stating that on bad days he could not lift anything or stand for a long time.  He used a cane occasionally.  There was forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 10 and 15 degrees, respectively, and right and left lateral rotation to 20 degrees.  The Veteran exhibited pain with all ranges of motion, although the examiner did not indicate at what point the pain began.  There was also pain with weight-bearing.  The examiner noted guarding and muscle spasm, but found it did not result in abnormal gait or spinal contour.  Upon repetitive testing, there was no additional loss of function or range of motion of the back.  The examiner could not speculate as to whether pain, weakness, fatigability, or incoordination limited functional ability with repeated use over a period of time or during flare-ups since the Veteran was not examined immediately after repetitive use over time or during a flare-up.  Strength, reflex, and sensory testing were all normal.  Straight leg raise testing was negative.  The examiner found that the Veteran's back disability impacted his ability to work in that walking and standing "become very difficult as his back pain become[s] aggravated."

Based on a review of the evidence, the Board concludes that a schedular rating in excess of 10 percent is not warranted.  Throughout the rating period the Veteran's back disability has not been manifested by a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as required for a higher disability rating of 20 percent under the General Rating Formula.  The Board acknowledges that a February 2009 VA examination report contains a finding of lumbar flexion of 60 degrees, a finding which could warrant a higher 20 percent rating.  However, in light of the range of motion present on the other examinations and treatment records during the appeal period, the Board finds that this isolated, more severe degree of limitation of motion is inconsistent with the overall record and does not accurately reflect the range of motion of the Veteran's lumbar spine during that time.  Therefore, it also does not indicate that a further increased staged rating should be granted, as such findings did not persist beyond February 2009.

The Board has considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the lumbar spine and chronic back pain.  VA examiners noted objective evidence of pain during range of motion testing.  While the point at which pain began during the June 2016 VA examination is unclear, joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  The June 2016 VA examiner found increased pain after repetitive use testing, but no additional loss of motion.  He declined to assess for functional loss after repetitive testing since the examination did not take place under those circumstances.  The evidence thus reflects that the limitations caused by the DeLuca/Mitchell factors do not cause the orthopedic symptoms of the Veteran's back disability to more nearly approximate forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  Although the Veteran occasionally uses a cane for ambulation, the medical evidence of record contains no finding of instability.  In short, the evidence of record supports the conclusion that the Veteran is not entitled to higher initial rating in excess of 10 percent for the back disability during the appeal period.

Based on the above, the Board finds that the back disability has not been manifested by symptomatology or findings more nearly approximating the criteria for an initial rating in excess of 10 percent under DC 5237 at any time during the initial rating period on appeal.  The Board does not find evidence that the rating assigned for the back disability should be higher for any other separate period based on the facts found during the initial rating appeal period.  
The Board has carefully considered the Veteran's assertions regarding the severity of his back disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher initial rating for his back disability.

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the evidence of record does not demonstrate other neurologic manifestations of the back disability.  Although a September 2012 VA treatment record shows the Veteran reported that his low back pain "occasionally affects bowel movements," this appears to be an isolated complaint.  August 2008 and October 2008 VA treatment records note the absence of any bowel or bladder impairment.  Similarly, an October 2012 private treatment record and the June 2016 VA examination report note no neurological symptoms.  

Throughout the appeal period the Veteran has consistently complained of low back pain that radiates to his lower extremities.  The Board acknowledges the diagnoses of bilateral lower extremity radiculopathy found in the record.  See December 2012 VA treatment record; February 2013, August 2013, and December 2015 private treatment records.  However, those diagnoses appear to be based on the Veteran's complaints of radiating back pain.  In the instances where a neurological examination was conducted, the findings have been negative for radiculopathy.  See, e.g., November 2008 VA treatment record; SSA January 2009 internal medical examination; June 2016 VA examination.  There is no evidence of muscle atrophy.  A March 2017 addendum acknowledges that the Veteran reported subjective symptoms of radiculopathy during the June 2016 VA examination, but noted that objective strength, reflex, and sensory testing had "no abnormal findings."  Indeed, the Veteran's strength, reflex, and sensory testing has been normal throughout the appeal period.  As such, a separate evaluation is not warranted. 
Right Middle and Left Fifth Finger

The Veteran's right middle finger fracture is currently evaluated as noncompensable pursuant to DCs 5299-5229.  38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Limitation of motion in the middle finger is rated under DC 5229.  A maximum 10 percent rating is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Veteran's left fifth finger fracture is currently evaluated as noncompensable pursuant to DCs 5299-5230.  Diagnostic Code 5230 is the diagnostic code for limitation of motion of the little finger.  Any limitation of motion of a little finger warrants a maximum noncompensable disability evaluation.  38 C.F.R. § 4.71a.

The rating criteria under DCs 5229 and 5230 are the same for both the major and minor fingers.

An SSA January 2009 internal medical examination report shows that hand and finger dexterity was intact.  Grip strength was +4/-5 on the left, and 5/5 on the right.
The Veteran reported difficulty with cooking and cleaning although it is unclear if this was attributed to his finger disabilities as opposed to his nonservice-connected left wrist disability. 

An August 2009 VA treatment record shows that there was full range of motion of the left fingers.  

The Veteran submitted to a January 2010 VA hand examination, during which he indicated that he was right-handed.  He reported that his activities of daily living had become progressively troublesome due to dropping objects and trouble handling his toothbrush and a pen.  He reported flare-ups once a month, during which the pain increased from 5/10 to 9/10, but denied any additional limitation of movement.  There was mildly decreased bilateral grip strength and decrease in dexterity.  Range of motion testing was 90 degrees for the metacarpophalangeal joint (MCP), 100 degrees for the proximal interphalangeal joint (PIP), and 70 degrees for the distal interphalangeal joint (DIP) without any difficulty or increase in pain.  There was no additional limitation, pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran could make a full fist completely bilaterally without any difficulty.  There was full extension of all digits bilaterally without any difficulty or pain.  The examiner noted weakness with left and right twisting and pushing motions.  Right and left hand grip strength was 27 and 10 kilograms of force, respectively.  The examiner diagnosed chronic pain syndrome of the right middle finger and the left fifth finger.  He determined that the Veteran's unemployability was not related to either finger disability.

December 2010 VA treatment records show that the Veteran was diagnosed with right middle trigger finger and received a steroid injection.  

An October 2012 private treatment record shows that the Veteran complained of  locking and triggering of the right middle finger, but denied any numbness or paresthesia.  There was tenderness to palpation of the right middle finger (triggering), active motion of middle finger slightly limited in flexion, and intact tendon function.  Left hand motion was normal.  The clinician diagnosed right middle trigger finger and administered a Lidocaine injection.  In November 2012, the Veteran complained of increased right middle finger pain as well as a locking sensation.  The examiner noted middle finger triggering, Stage 2.  Active motion of the middle finger was slightly limited in flexion.  Tendon function was intact.  The Veteran underwent a right middle finger trigger release in January 2013.

During the November 2014 hearing, the Veteran testified that he had pain in both fingers and that these disabilities caused him to drop things and resulted in sloppy hand writing.  He noted that he was no longer able to play sports like he used to.

The Veteran submitted to a second VA hand examination in June 2016.  He reported difficulty forming a fist with each hand.  With respect to the right middle finger, the Veteran reported occasional flare-ups that prevent him from moving that finger.  Flexion was to 60 degrees MCP, 70 degrees PIP, 60 degrees DIP with no change after repetitive testing.  The examiner noted mild tenderness to palpation and negative DeLuca findings.  There was no gap between the pad of thumb and fingers or between the middle finger and the crease of the hand.  Grip strength was 3/5.  There was no ankylosis.  There was no evidence of pain with use of the right hand.  With respect to the left little finger, flexion was to 90 degrees MCP, 100 degrees PIP, and 70 degrees DIP with no change after repetitive testing.  The examiner noted negative DeLuca findings.  There was no gap between the pad of the thumb and the fingers.  Grip strength was 4/5.  There was no ankylosis.  With respect to both fingers, the examiner noted pain on flexion, extension, and opposition with thumb, but found it did not result in functional loss.  The examination findings were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss in his fingers, and the examiner refused to speculate regarding functional loss after repetition and during flare-ups.  There was no functional impact from either finger.  

The Board finds that a higher rating for the Veteran's left fifth finger is not warranted at any time during the appeal period as 0 percent is the highest rating available under DC 5230.  Nor is there a basis for the assignment of a higher rating based on consideration of functional loss.  The evidence shows that the Veteran does have loss of motion in the left little finger.  However, in Sowers v. McDonald, 27 Vet. App. 472, 480 (2016), the Court held that "[r]eading § 4.59 in conjunction with [Diagnostic Code] 5230" would not result in a compensable rating, as "there is no minimum compensable rating available under [Diagnostic Code] 5230, that is, any level of disability warrants a [noncompensable] rating."  Hence, "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Id.  

Similarly, the Board finds that a higher rating for the Veteran's right middle finger is not warranted at any time during the appeal period.  There is no gap between the pad of the thumb and the fingers, and extension is not limited by more than 30 degrees.  There is no ankylosis.  Nor is there a basis for the assignment of a higher rating based on consideration of functional loss.  Indeed, as noted, even with his complaints of pain, weakened grip strength, and functional limitation, the Veteran has not demonstrated any objective evidence of loss of motion, ankylosis, or any functional (motor or sensory) deficit in the right middle finger.  The medical and lay evidence does not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of a compensable rating during the appeal period.  

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's finger disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

Extraschedular Rating

The matter of entitlement to an extraschedular rating has been reasonably raised by the record, which reflects that the Veteran's back and finger disabilities may interfere with employment.  See November 2014 Hearing Transcript.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for this period inadequate.  During the period on appeal, the Veteran's finger disabilities have been manifested by loss of range of motion, weakness, and pain.  DCs 5229 and 5230 specifically contemplate the level of occupational and physical impairment caused by these disabilities.  Similarly, the symptoms associated with the Veteran's back disability (e.g., pain and limited motion) are contemplated by the rating criteria.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for this period.  The Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period.  Therefore, the schedular evaluations are adequate and no referral is required.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for low back pain is denied.

Entitlement to a compensable initial disability rating for right middle finger fracture is denied.

Entitlement to a compensable initial disability rating for left fifth finger fracture is denied.





REMAND

Left Wrist

The April 2015 Remand instructed the examiner to provide an opinion as to whether the Veteran's current left wrist disability is related to service.  The June 2016 VA examiner opined that the current left wrist disability "was less likely than not" incurred in or caused by the Veteran's service.  However, the opinion is internally inconsistent.  Initially, the examiner found that the Veteran's left wrist disability is "a direct result of diving accident involving diving gear" while elsewhere in the opinion the examiner found that the in-service injury was not supported by the medical records.  The opinion is also based on an incorrect factual history.  The examination report indicates that the left wrist injury occurred in 2008 during the Veteran's active service.  The Veteran served from June 1992 to June 1995.  Medical opinions have no probative value when they are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 548 (1993).  Thus, another opinion is warranted to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

The Veteran testified that his left wrist, right middle finger, left pinky finger, and back disabilities preclude him from working as a heating, ventilation, and air conditioning mechanic.  In September 2008, a VA physician found that the Veteran was unable to work in construction due to his left wrist and back disabilities.  In addition, a January 2010 SSA Decision indicates that the Veteran receives disability benefits due to his back, left wrist, and psychiatric disability.  The Board is precluded from considering impairments caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the issue of entitlement to service connection for a left wrist disability is inextricably intertwined with the pending claim for entitlement to TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with a different examiner than the examiner who performed the June 2016 VA examination to determine the nature and etiology of the Veteran's left wrist disability.  The claims file and a copy of this Remand should be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left wrist disability began in service, was caused by service, or is otherwise related to service.  (The Veteran had active service from June 1992 to June 1995).  

The VA examiner must discuss the Veteran's statements and testimony regarding his alleged in-service left wrist injury, as well as relevant VA treatment records that show a history of multiple post-service left wrist fractures.  

The examiner is asked to address the functional impact that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's education and occupational history, but must not consider the Veteran's age or any non-service connected disabilities. 

A complete rationale must be provided for any opinion or conclusion expressed.
2. Then, re-adjudicate the claims remanded herein.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


